Citation Nr: 1132328	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-33 852	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to January 1970.

This appeal to the Board of Veterans Appeals (Board) arises from a January 2006 rating action that denied service connection for right foot and hand disabilities.

By decision of August 2008, the Board denied service connection for a right hand disability, and remanded the matter of a right foot disability to the RO for further development of the evidence and for due process development.

The Veteran appealed the denial of service connection for a right hand disability to the U.S. Court of Appeals for Veterans Claims (Court).  By March 2010 Memorandum Decision, the Court set aside that portion of the Board's August 2008 decision that denied service connection for a right hand disability, and remanded the matter to the Board for further adjudication consistent therewith.

By decision of November 2010, the Board remanded this case to the RO for further development of the evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The competent and persuasive medical evidence establishes that the veteran's right foot disability existed prior to military service, and underwent no permanent increase in severity beyond natural progression during or as a result of service.

3.  Any right hand disability was first manifested many years post service, and the competent and persuasive medical evidence establishes no nexus between any such disability and the veteran's military service or any incident thereof.


CONCLUSIONS OF LAW

1.  A right foot disability existed prior to service, and was not aggravated thereby, and the criteria for service connection are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).  

2.  The criteria for service connection for a right hand disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

A post-rating November 2006 RO letter informed the Veteran and his attorney of the VA's responsibilities to notify and assist him in his claims, and what was needed to establish entitlement to service connection.  Thereafter, they were afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claims, and has been provided ample opportunity to submit such information and evidence.  

The 2006 RO letter also provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claims, such as medical records (including private medical records), if he gave it enough information, and, if needed, authorization to obtain them.  That letter further specified what evidence the VA had received, what evidence the VA was responsible for obtaining, to include Federal records, and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the November 2006 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matters now before the Board, documents fully meeting the VCAA's notice requirements were not furnished to the Veteran prior to the January 2006 rating action on appeal.  However, the Board finds that, in this appeal, the delay in issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the Veteran because it did not affect the essential fairness of the adjudication, in that his claims were fully developed and readjudicated after notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  As indicated above, the Veteran was notified of what was needed to substantiate his service connection claims, and afforded numerous opportunities to present information and/or evidence in support thereof.  As a result of RO development and the Board remands, comprehensive documentation, identified below, has been associated with the claims folder and considered in connection with the veteran's appeal.  After the November 2006 notice letter, the RO gave the Veteran further opportunities to furnish information and/or evidence pertinent to the claims before it readjudicated them on the basis of all the evidence of record in December 2008 and April 2011 (as reflected in the Supplemental Statements of the Case).

Hence, the Board finds that any failure on the part of the VA in not completely fulfilling VCAA notice requirements prior to the RO's initial adjudication of the claims is harmless.  See ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2010).  

In March 2006, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO afforded him notice pertaining to the effective date information in the November 2006 letter, thus meeting the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development on the claims currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board's remands, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claims, to include all available service and post-service VA medical records.  The Veteran was afforded comprehensive VA examinations in December 2005, October 2008, and January 2011.  Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In April 2006 and October 2010, the Veteran stated that he had no additional argument, information, or evidence to submit in connection with his claims.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war and arthritis becomes manifest to a degree of 10% within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that it was in fact "incurred" during the veteran's service.  See 38 C.F.R. § 3.303(d);Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service connection entails proof that exposure during service caused the malady that appears many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).
  
A veteran is considered to be in sound health when examined, accepted, and enrolled for service - except as to defects, infirmities, or disorders noted at the time of his entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service, and was not aggravated thereby.  See 38 U.S.C.A. § 1111.

In precedent opinion VAOPGCPREC 3-2003, the VA General Counsel (VAGC) discussed the requirements for rebutting the presumption of sound condition when entering military service under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304.  The VAGC held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated thereby.  The veteran claimant is not required to show that the disease or injury increased in severity during service before the VA's duty under the second prong of this rebuttal standard attaches.  (The provisions of 38 C.F.R. § 3.304 were later amended, and are now consistent with 38 U.S.C.A. § 1111.) 

The VAGC held that the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, are not inconsistent with 38 U.S.C.A. § 1111.  Section 3.306(b) properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  The requirement of an increase in disability in 38 C.F.R. § 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C.A. § 1153, and does not apply to determinations concerning the presumption of sound condition under 38 U.S.C.A. § 1111.  38 U.S.C.A. § 1111 requires the VA to bear the burden of showing the absence of aggravation.  

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F. 3d 1089, 1097 (Fed. Cir. 2004). 

There is no aggravation of a pre-existing disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, a lasting worsening of the condition - i.e., a worsening that existed not only at the time of separation, but one that still exists currently - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A.  Service Connection for a Right Hand Disability

The Veteran contends that he currently suffers from a right hand disability of service origin.  He asserts that he injured his right hand in a fall while on patrol in Vietnam, and that he currently suffers from right hand numbness.  

In this case, the service medical records are completely negative for complaints, findings, or diagnoses of any right hand disability.  The upper extremities were normal on May 1969 examination, as well as January 1970 separation examination.

Post-service VA medical records show complaints of right finger paresthesia in May 2005, and the impression was possible carpal tunnel syndrome (CTS).  The examiner noted that the Veteran had been doing a lot of handy work with his right hand.  A right wrist splint was prescribed.  The Veteran complained of right hand pain and numbness on December 2005 VA examination.  He again complained of right finger paresthesia in February 2006, and the impression was rule-out CTS.  The examiner noted that the Veteran had been doing handy work and sculpting, and lately getting right hand finger numbness as well.  He complained of forearm paresthesia in October 2008.  On no occasion was there a history indicating a nexus to active military service of any right hand disability.  
        
On January 2011 VA examination, the physician reviewed the claims folder.  The Veteran gave a history of a possible right upper extremity injury when he fell in a gully while on patrol in military service in Vietnam.  The doctor commented that the service medical records contained no documentation or evidence of any hand or upper extremity injury or complaint in a fall in service in Vietnam.  The Veteran currently gave a 5 or 6 year history of intermittent paresthesias, numbness, tingling, and pain affecting the fingers of the right hand.  The examiner's review indicated no history of trauma to the right hand or fingers.  Examination showed a positive Tinel's sign over the right median nerve.  X-rays revealed mild intercarpal and first carpometacarpal degenerative joint disease (DJD).  

The diagnosis was right CTS and right hand DJD, and the physician opined that it was not at least as likely as not that any such disability had its onset in or was otherwise related to any incident that may have occurred during the veteran's military service.  The basis for this opinion was the lack of any complaints, symptoms, evaluation, treatment, or diagnosis with respect to any right hand, wrist, or upper extremity condition in the service medical records relative to the current disability.  Moreover, the doctor noted that the Veteran demonstrated a clinical presentation  consistent with right CTS, the symptoms of which the Veteran reported having had their onset approximately 5 years ago, many years following separation from service.  He commented that a review of the evidence of record did not indicate that the Veteran had any complaints, symptoms, evaluation, treatment, or diagnosis of a right hand, wrist, or upper extremity disability or CTS within a year of separation from service.  On that basis, the physician reiterated his opinion that it was not at least as likely as not that the veteran's current right hand condition was due to or a result of any injury, illness event, or other circumstances that may have occurred during military service. 

On that record, the Board finds that the veteran's right hand disabilities, CTS and DJD, had their onset many years post service.  The first evidence possibly indicative of CTS was that suspected in 2005, over 35 years following separation from military service.  DJD was not diagnosed until 2011, some 41 years post service.  

Moreover, the competent and persuasive evidence establishes no nexus between any right hand disability and the veteran's military service or any incident thereof.  The sole competent medical opinion of record, the January 2011 VA opinion, establishes that it was not at least as likely as not that any such disability had its onset in or was otherwise related to any incident that may have occurred during the veteran's military service.  Moreover, the physician noted that the Veteran demonstrated a clinical presentation  consistent with right CTS, the symptoms of which the Veteran reported having had their onset approximately 5 years ago, many years following separation from service.  He commented that a review of the evidence of record did not indicate that the Veteran had any complaints, symptoms, evaluation, treatment, or diagnosis of a right hand, wrist, or upper extremity disability or CTS in service or within a year of separation therefrom.  On that basis, the doctor opined that it was not at least as likely as not that the veteran's current right hand condition was due to or a result of any injury, illness event, or other circumstances that may have occurred during military service.  

The Board accords great probative value to the well-reasoned 2011 VA medical opinion, inasmuch as it was based on the physician's thorough review of the veteran's military, medical, and post-service history, and current examination of the Veteran, and the Veteran has submitted no medical opinion to the contrary.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  Thus, the Board finds the 2011 VA examiner's uncontradicted findings, observations, and conclusions to be dispositive of the question of service connection for a right hand disability, and that those persuasive, expert medical observations and well-reasoned opinion militate against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).
  
The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has also considered the veteran's assertions; however, such do not provide a basis for allowance of the claim.  The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as his own symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, a layman such as the Veteran, without the appropriate medical training or expertise, is not competent to render persuasive opinions on medical matters such as the etiology of any current right hand disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen, 10 Vet. App. at 186 (a layman is generally not capable of opining on matters requiring medical knowledge).  

With respect to the right hand disabilities at issue, the Board finds that the veteran's statements regarding the possible onset thereof are not credible due to inconsistency.  Although the Veteran on January 2011 VA examination speculated that he possibly injured his right upper extremity when he fell in a gully while on patrol in military service in Vietnam, this is inconsistent with the service medical records which document no such fall or right hand disability.  The right upper extremity was normal on January 1970 service separation examination.  The Veteran made no claim for a right hand disability in his original July 2004 claim for VA disability compensation.  When CTS was first suspected in May 2005, there was no history linking this to military service or any incident thereof.  Moreover, the VA physician in 2011 noted that the Veteran demonstrated a clinical presentation consistent with right CTS, the symptoms of which the Veteran reported having had their onset approximately 5 years ago, which was many years following separation from service.

Given the abovementioned persuasive 2011 VA medical opinion evidence against service connection for a right hand disability, and the appellant's inconsistent history with respect to the onset thereof, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that the Veteran is not credible to the extent that he claims that any right hand disability had its onset in or is otherwise related to his military service. Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).   

For all the foregoing reasons, the Board finds that the claim for service connection for a right hand disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection for a Right Foot Disability

The Veteran contends that his right foot disability either had its onset in or was aggravated by service. 

A review of the service medical records discloses that the Veteran denied a history of swollen or painful joints, broken bones, arthritis or rheumatism, bone, joint, or other deformity, lameness, and foot trouble on March 1968 pre-induction examination, and the feet and lower extremities were normal on examination.

In August 1968, 2 days after entry into active service, the Veteran was seen in the foot clinic and gave a 2-year history of right foot pain since a crush injury involving a marble slab, for which he was in a cast for 10 days.  He described generalized, vague forefoot pain.  Current examination was negative except for 3rd interspace tenderness on compression.  X-rays were within normal limits, and the examiner commented that the findings did not support the above history.  The impressions were intermetatarsal bursitis, and possible neuroma.

In November 1968, the Veteran was seen for right foot Achilles tendinitis.

The feet and lower extremities were normal on May 1969 examination, and on January 1970 separation examination.

Post service, on December 2005 VA examination, the physician reviewed the claims folder and the service medical records, including the abovementioned August 1968 right foot findings and pre-service crush injury history.  The doctor noted that there was no record to indicate that the Veteran sustained fractures or trauma or other foot injuries while in military service.  Current examination showed right foot hammertoes, and right foot X-rays revealed 2nd and 3rd metatarsophalangeal joint extensor deformities, consistent with early ligamentous degenerative changes.  The diagnosis was right foot healed toe fractures with residual deformities of toes 2 through 5, which the examiner opined existed prior to service, and was not at least as likely as not (there was less than a 50% probability) aggravated beyond natural progression during military service.  The basis for this opinion was the lack of entries in the service medical records, and the lack of history noting excessive right foot problems in service or following separation from service.       

On October 2008 VA examination, the physician reviewed the claims folder and noted the onset of right foot pain in 1966 due to a pre-service crush injury documented in the service medical records.  Current right foot X-rays revealed mild degenerative changes of the 1st metatarsophalangeal and interphalangeal joints.  After examination, which showed no Achilles tendon malalignment, the diagnosis was right foot small muscle strain and hammertoes 2-4, which the doctor opined pre-existed service based on clear documentation of an injury in 1966, and was not related to 1968 inservice treatment or other inservice injury.  The examiner was unable to determine whether any such pre-existing right foot disability had been aggravated by military service, but noted that post-service medical records were completely negative for right foot complaints or residuals. 

On January 2011 VA examination, the physician reviewed the claims folder and service medical records that showed a history of a 1966 pre-service right foot crush injury with conservative treatment in August 1968; a subsequent return to military duty without restrictions, waivers, or limitations; a November 1968 complaint of Achilles tendinitis; and no evidence of any inservice right foot injury or trauma.  No other records indicated any other ongoing foot condition at the time of separation from service.  The Veteran speculated that he might have injured his right foot when he fell in a gully while on patrol in service in Vietnam, but he was unable to furnish any specific details of any specific foot injury, complaint, or treatment that occurred as a result of such fall.  The doctor's review of the evidence of record indicated no treatment for any ongoing right foot condition within 1 year of separation from service.  Current right foot X-rays revealed varus deformity of the 2nd through 5th phalanges in relation to the metatarsals.  A small ossicle was adjacent to the lateral proximal aspect of the 1st proximal phalanx, probably related to old trauma.  There was minimal 1st tarsometatarsal and metatarsophalangeal DJD.  

After examination, the diagnosis was right foot strain/metatarsalgia with hammertoes.  After a review of the evidence of record, previous VA examination reports, and current examination and X-rays, the physician opined that there was no evidence that the veteran's pre-existing right foot condition was aggravated by military service.  Although the Veteran was seen on one occasion for right foot complaints in service, there was no documentation of any injury, illness, or incident provocative of those complaints.  Furthermore, no ongoing complaints were noted in the service medical records, nor was there any documentation to indicate any other inservice injury, illness, or event that would have likely aggravated his foot condition beyond normal progression, or permanently aggravated it.  The examiner was unable to find any evidence or documentation of any foot condition related to an incident wherein the Veteran speculated that he might have injured his right foot when he fell in a gully while on patrol in service in Vietnam.  On that record, the physician opined that it was not at least as likely as not that the veteran's metatarsalgia and hammertoes were due to or the result of or aggravated by any injury, illness, trauma, or other event or circumstance that may have occurred in military service.  Furthermore, the doctor noted that the Veteran described similar complaints and demonstrated similar changes with respect to left foot hammertoes, which was evidence that his right foot condition was not related to any specific injury or aggravating factor isolated to the right foot that occurred in military service.  In addition, the Veteran complained of right foot paresthesia-type symptoms which the examiner opined would at least as likely as not be secondary to a possible lumbar spine disorder, and not related to any specific foot injury that may have occurred in service.  

Having reviewed the complete record, the Board finds that the persuasive, competent medical evidence establishes that the veteran's right foot disability existed prior to military service and was not aggravated thereby.  In reaching this determination, the Board accords great probative value to the 2005, 2008, and 2011 VA physicians' well-reasoned opinions cited above.  Those opinions were arrived at after thorough and comprehensive reviews of the claims folder containing the service medical records, post-service VA medical records, and the veteran's actual medical history, and current comprehensive examinations of the Veteran.  The Board thus finds the clinical observations and opinions of the 3 VA physicians to be dispositive of the question of service connection for a right foot disability, and that these uncontradicted medical observations and opinions militate against the claim.  In this regard, the Board notes that the Veteran has submitted no medical opinions to the contrary.  

The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn, 19 Vet. App. at 433.  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau, 492 F. 3d at 1376.  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F. 3d at 1336-1337.  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.

In addition to the medical evidence, the Board has also considered the veteran's assertions; however, such do not provide a basis for allowance of the claim.  The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as his own symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones, 7 Vet. App. at 137-38.  Thus, a layman such as the Veteran, without the appropriate medical training or expertise, is not competent to render persuasive opinions on medical matters such as the etiology of any current right foot disability.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 495.  See also Routen, 10 Vet. App. at 186 (a layman is generally not capable of opining on matters requiring medical knowledge).  

With respect to the right foot disability at issue, the Board finds that the veteran's statements regarding the possible onset thereof are not credible due to inconsistency.  Although on January 2011 VA examination the Veteran speculated that he possibly injured his right foot when he fell in a gully while on patrol in military service in Vietnam, this is inconsistent with the service medical records which document no such fall.  The feet and right lower extremity were normal on January 1970 service separation examination.  The Veteran made no claim for a right foot disability in his original July 2004 claim for VA disability compensation.  The 2008 examining VA physician noted that the Veteran was vague and nonspecific in describing his right foot disability, and that he was not a good historian.  Although the Veteran was seen on one occasion for right foot complaints in service, the 2011 examining VA physician noted that there was no documentation of any injury, illness, or incident provocative of those complaints; furthermore, no ongoing complaints were noted in the service medical records, nor was there any documentation to indicate any other inservice injury, illness, or event that would have likely aggravated his right foot condition beyond normal progression, or permanently aggravated it.  The 2011 VA doctor was unable to find any evidence or documentation of any foot condition related to an incident wherein the Veteran speculated that he might have injured his right foot when he fell in a gully while on patrol in service in Vietnam.  Furthermore, the physician noted that the Veteran described similar complaints and demonstrated similar changes with respect to his left foot, which was evidence that his right foot condition was not related to any specific injury or aggravating factor isolated to the right foot that occurred in military service. 

Given the abovementioned persuasive 2005, 2008, and 2011 VA medical opinion evidence against service connection for a right foot disability, and the appellant's inconsistent history with respect to the onset thereof, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that the Veteran is not credible to the extent that he claims that any right foot disability had its onset in or was aggravated by or is otherwise related to his military service. Caluza, 7 Vet. App. at 510-11 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).   

For all the foregoing reasons, the Board finds that the claim for service connection for a right foot disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 53-56.


ORDER

Service connection for a right foot disability is denied.

Service connection for a right hand disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


